Exhibit 10.49

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

U.S. CO-PROMOTION AGREEMENT

 

AFFYMAX, INC.

 

and

 

TAKEDA PHARMACEUTICALS U.S.A., INC.

 

February 24, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

1.

Definitions

1

 

 

 

 

2.

Grants of Rights

6

 

 

 

 

3.

Management

6

 

3.1

Overview

6

 

3.2

U.S. Joint Steering Committee

6

 

3.3

Joint Commercialization Committee

8

 

3.4

Working Groups

9

 

 

 

 

4.

Co-Promotion of the Product

10

 

4.1

Rights and Obligations under the Collaboration Agreement

10

 

4.2

Contracting

10

 

4.3

Performance Standards

10

 

4.4

Performance Metrics

11

 

 

 

 

5.

Field Personnel and Training

11

 

5.1

Personnel

11

 

5.2

Training of Field Personnel

12

 

5.3

Account Contract Training

12

 

5.4

Use of Contractors

12

 

5.5

Non-Solicitation

13

 

 

 

 

6.

Financial Reporting

13

 

6.1

Booking of Sales

13

 

6.2

Profit Split

13

 

6.3

Treatment of Commercial Expenses

13

 

6.4

Financial Reporting

14

 

6.5

No Other Compensation

14

 

 

 

 

7.

Non-Financial Reports, Record Keeping and Audits

14

 

7.1

Reports

14

 

7.2

Maintenance of Non-Financial Records

15

 

 

 

 

8.

Adverse Event Reporting and Compliance

15

 

8.1

Adverse Event Reporting

15

 

8.2

Compliance

15

 

8.3

Legal

16

 

8.4

Medical, Legal, Regulatory Review Process

17

 

 

 

 

9.

Intellectual Property Matters

17

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

10.

Representations and Warranties

17

 

10.1

Mutual Representations and Warranties

17

 

10.2

Mutual Covenants

18

 

10.3

No Other Representations or Warranties

18

 

 

 

 

11.

Indemnification

18

 

11.1

Indemnification

18

 

11.2

Limitation of Liability

18

 

 

 

 

12.

Confidentiality

19

 

12.1

Confidential Information

19

 

12.2

Publicity; Terms of Agreement

19

 

 

 

 

13.

Term and Termination

20

 

13.1

Term of Agreement

20

 

13.2

Termination of Collaboration Agreement

20

 

13.3

Material Breach

20

 

13.4

Breach of the Collaboration Agreement

21

 

13.5

Effects of Termination or Expiration

21

 

13.6

Other Remedies

22

 

 

 

 

14.

Dispute Resolution

23

 

14.1

English Language; Governing Law

23

 

14.2

Disputes

23

 

 

 

 

15.

Miscellaneous

23

 

15.1

Entire Agreement; Amendment

23

 

15.2

Force Majeure

24

 

15.3

Notices

24

 

15.4

No Strict Construction; Headings

25

 

15.5

Assignment

25

 

15.6

Performance by Affiliates

25

 

15.7

Further Actions

26

 

15.8

Severability

26

 

15.9

No Waiver

26

 

15.10

Independent Contractors

26

 

15.11

Counterparts

26

 

15.12

Construction

26

 

 

 

 

Exhibit A

Working Groups

i

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

Exhibit B

Resource Deployment

i

 

 

 

Exhibit C

Summary of Peginesatide Commercial and Medical Affairs Roles and
Responsibilities

i

 

 

 

Exhibit D

Customer Target Plans

62

 

 

 

Exhibit E

Product Trademark

63

 

 

 

Exhibit F

Medical, Legal, Regulatory (“MRL”) Review Process

64

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

iv

--------------------------------------------------------------------------------


 

U.S. CO-PROMOTION AGREEMENT

 

This U.S. CO-PROMOTION AGREEMENT (the “Agreement”) is entered into on
February 24, 2012 (the “Effective Date”) between AFFYMAX, INC., a Delaware
corporation, with its principal place of business at 4001 Miranda Avenue, Palo
Alto, CA  94304, U.S.A. (“Affymax”), and TAKEDA PHARMACEUTICALS U.S.A., INC., a
company incorporated under the laws of Delaware, with a place of business at One
Takeda Parkway, Deerfield, IL 60015, U.S.A. (“TPUSA”).  Affymax and TPUSA are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, Affymax and TPUSA’s Affiliate (as defined below) Takeda Pharmaceutical
Company Limited (“Takeda”) entered into a Collaboration and License Agreement
dated June 27, 2006, as amended from time to time (the “Collaboration
Agreement”), pursuant to which the Parties agreed, in part, to jointly develop
and Commercialize (as defined below) the Product (as defined below) in the
United States for the treatment of anemia in patients with chronic kidney
disease;

 

WHEREAS, in connection with the Collaboration Agreement, Affymax and Takeda have
developed the Product; and

 

WHEREAS, under Sections 5.1 and 5.7 of the Collaboration Agreement, Affymax
shall co-promote the Product in the United States jointly with Takeda, upon the
terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and mutual promises,
covenants and conditions contained in this Agreement, the Parties agree as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Collaboration Agreement.  As used in this Agreement, the following
capitalized terms, whether used in the singular or the plural, shall have the
following meanings:

 

1.1          “ACA” shall have the meaning set forth in Section 8.2(b) of this
Agreement.

 

1.2          “Account Management Call” means a communication by a Provider
Account Manager, or other appropriate representative of a Party with
responsibility for providing account management services [ * ].

 

1.3          “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party.  For the purposes of this definition, the
word “control” (including, with correlative

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1

--------------------------------------------------------------------------------


 

meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by the ownership of fifty percent (50%) or more of the voting stock of
such entity, or by contract or otherwise.

 

1.4          “Bid Grid” means the TPUSA-approved document(s) setting forth [ *
].

 

1.5          “Bona Fide Service Fee” means a [ * ].

 

1.6          “Breaching Party” shall have the meaning set forth in Section 13.3
of this Agreement.

 

1.7          “Claims” shall have the meaning set forth in Section 11.1 of the
Collaboration Agreement.

 

1.8          “Collaboration Agreement” shall have the meaning set forth in the
Recitals.

 

1.9          “Commercial Expenses” shall have the meaning set forth in
Section 1.16 of the Collaboration Agreement.

 

1.10        “Commercialize” shall have the meaning set forth in Section 1.17 of
the Collaboration Agreement.

 

1.11        “Confidential Information” shall have the meaning set forth in
Section 1.18 of the Collaboration Agreement, as hereby amended to include any
Information furnished by one Party to the other Party pursuant to this
Agreement.

 

1.12        “Co-Promotion Field” means the prevention, treatment or amelioration
of any disease or condition in humans.

 

1.13        “Co-Promotion Territory” means the United States of America and its
possessions and territories.

 

1.14        “Customer Target Plan” means the number of [ * ].

 

1.15        “Diligent Efforts” means with respect to a Party’s obligation under
this Agreement, the level of efforts required to carry out such obligation in a
sustained manner consistent with the efforts that a similarly situated
biopharmaceutical company (in the case of Affymax) or multinational
pharmaceutical company (in the case of TPUSA) would devote to a product of
similar market potential, profit potential or strategic value within its
portfolio, based on conditions then prevailing.  Without limiting the foregoing,
Diligent Efforts requires, with respect to such an obligation, that the Party:
(a) within a reasonable time assign responsibility for such obligation to
specific employee(s) who are held accountable for progress and monitor such
progress on an on-going basis, (b) set and consistently seek to achieve
specific, meaningful and measurable objectives for carrying out such obligation,
and (c) consistently make and implement decisions and allocate resources
designed to advance progress with respect to such objectives.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

1.16        “ESA” means erythropoiesis stimulating agent.

 

1.17        “FDA” means the United States Food and Drug Administration or any
successor entity thereto.

 

1.18        “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended.

 

1.19        “Finance Subcommittee” shall have the meaning set forth in
Section 2.6(c) of the Collaboration Agreement.

 

1.20        “Fiscal Year” means the twelve (12)-month period commencing on
April 1 of a given year and ending on March 31 of the following year.

 

1.21        “FTE” means the equivalent of a full-time employee’s work time over
a twelve (12) month period (including normal vacations, sick days and holidays)
based on [ * ] worked per twelve (12)-month period. Each employee utilized by a
Party in connection with its performance under the Agreement may be less than
one FTE based on the number of days of employment. For the avoidance of doubt,
FTE only applies to employees of a Party, and does not apply to contractors of a
Party.

 

1.22        “FTE Expense” means the annual aggregate costs actually incurred by
a Party in connection with an employee.

 

1.23        “Generic Competition Date” means the end of the second consecutive
quarterly calendar period during which [ * ] Third Parties have sold a number of
units of [ * ] Generic Version(s) of Product in the Co-Promotion Territory equal
to or greater than [ * ] of the total unit sales in the Co-Promotion Territory
of both the Product [ * ] taken together in the aggregate.

 

1.24        “[ * ]” means [ * ] Product and that has [ * ] the Product.

 

1.25        “Governmental Authority” shall have the meaning set forth in
Section 1.46 of the Collaboration Agreement.

 

1.26        “Information” shall have the meaning set forth in Section 1.49 of
the Collaboration Agreement.

 

1.27        “Joint Steering Committee” or “JSC” shall have the meaning set forth
in Section 1.54 the Collaboration Agreement.

 

1.28        “Laws” means all relevant laws, statutes, rules, regulations,
guidelines, ordinances and other pronouncements having the effect of law of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, domestic or foreign.

 

1.29        “LDO Account” shall have the meaning set forth in Exhibit A-5,
attached hereto.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3

--------------------------------------------------------------------------------


 

1.30        “Marketing Expenses” shall have the meaning set forth in Exhibit J
of the Collaboration Agreement.

 

1.31        “MDO Account” shall have the meaning set forth in Exhibit A-6,
attached hereto.

 

1.32        “Medical, Regulatory, Legal Review Process” or “MRL Review Process”
shall have the meaning set forth in Section 8.4 of this Agreement and in
Exhibit F.

 

1.33        “MSLs” means medical science liaisons.

 

1.34        “NAM” shall have the meaning set forth in Exhibit A-6, attached
hereto.

 

1.35        “NDA” means a New Drug Application filed with the FDA for Regulatory
Approval of a product in the Co-Promotion Territory.

 

1.36        “Net Sales” shall have the meaning set forth in Section 1.69 of the
Collaboration Agreement.

 

1.37        “Non-Breaching Party” shall have the meaning set forth in
Section 13.3 of this Agreement.

 

1.38        “OIG Guidance” shall have the meaning set forth in Section 8.2(a) of
this Agreement.

 

1.39        “Payer Calls” shall mean a communication by a [ * ].

 

1.40        “Peginesatide” means Affymax’s proprietary pegylated ESA drug
candidate referred to internally as AF37702, consisting of the Dipeptide
attached to the Reagent.

 

1.41        “Performance Metrics” shall have the meaning set forth in
Section 4.4 of this Agreement.

 

1.42        “Price Concessions” means [ * ].

 

1.43        “Product” means a pharmaceutical preparation identified in any
formulation that contains Peginesatide.

 

1.44        “Product Trademark” means the mark(s) listed on Exhibit E, attached
hereto, or any logos or symbols incorporating such mark(s) and any product
trademark selected pursuant to Section 5.11 of the Collaboration Agreement.

 

1.45        “Promotional Piece” shall have the meaning set forth in Exhibit F,
attached hereto.

 

1.46        “Provider Account Manager” shall have the meaning set forth in
Exhibit A-6, attached hereto.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4

--------------------------------------------------------------------------------


 

1.47        “RAM” shall have the meaning set forth in Exhibit A-6, attached
hereto.

 

1.48        “Regulatory Authority” shall have the meaning set forth in
Section 1.94 of the Collaboration Agreement.

 

1.49        “Resource Allocation Division” shall have the meaning set forth in
Section 4.3(c) of this Agreement.

 

1.50        “Royalty Territory” shall have the meaning set forth in Section 1.97
of the Collaboration Agreement.

 

1.51        “Sales Call” means, with respect to the Product, a communication by
a Sales Representative that involves generating or maintaining demand among
targeted practicing physicians by: (a) executing sales calls with nephrologists
and other interdisciplinary staff; (b) describing in a fair and balanced manner
the Regulatory Authority-approved indicated uses and other relevant
characteristics of the Product; and (c) using, as needed, the Promotional
Piece(s) approved by the Parties for the Product.

 

1.52        “Sales Representative” shall have the meaning set forth in
Section 1.101 of the Collaboration Agreement.

 

1.53        “SDO Account” shall have the meaning set forth in Exhibit A-7,
attached hereto.

 

1.54        “SEC” shall have the meaning set forth in Section 12.2 of this
Agreement.

 

1.55        “Strategic Decision” means an [ * ].

 

1.56        “Term” shall have the meaning set forth in Section 13.1 of this
Agreement.

 

1.57        “Third Party” means any entity other than Affymax or Takeda or an
Affiliate of either of them.

 

1.58        “U.S. Commercialization Plan” shall have the meaning set forth in
Section 5.2(a) of the Collaboration Agreement.

 

1.59        “US Joint Commercialization Committee” or “US JCC” means the
committee formed by the Parties as described in Section 3.3(a) of this
Agreement.

 

1.60        “US Joint Steering Committee” or “US JSC” means the committee formed
by the Parties as described in Section 3.2(a) of this Agreement.

 

1.61        “U.S. Product Profit” shall have the meaning set forth in
Section 1.116 of the Collaboration Agreement.

 

1.62        “Working Group” means the group(s) formed by the Parties as
described in Section 3.4(a) of this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2

 

GRANTS OF RIGHTS

 

Co-Promotion Rights Relating to the Product.  Pursuant to Sections 5.1(a) and
5.7 of the Collaboration Agreement, Affymax and TPUSA shall co-promote the
Product in the Co-Promotion Field in the Co-Promotion Territory during the Term.

 

ARTICLE 3

 

MANAGEMENT

 

3.1          Overview.  The Parties shall carry out the Commercialization of the
Product in accordance with (a) the U.S. Commercialization Plan approved by the
JSC pursuant to Section 5.2 of the Collaboration Agreement and their respective
assignments thereunder, (b) the terms of this Agreement, and (c) those terms of
the Collaboration Agreement which are applicable to the Commercialization of the
Product in the Co-Promotion Territory and not otherwise addressed hereunder. 
The Parties will govern the co-promotion of the Product in the Co-Promotion
Field in the Co-Promotion Territory through the US JSC and the US JCC, each as
described herein and subject to the terms of this Agreement.  The Parties intend
to closely communicate and collaborate on all joint activities; however, for the
avoidance of doubt the joint committee and Working Group structure under this
Agreement is not intended to limit the rights and obligations of the Parties
under this Agreement or the Collaboration Agreement.

 

3.2          U.S. Joint Steering Committee.

 

(a)           Formation and Role.  The Parties hereby establish a U.S. Joint
Steering Committee (“US JSC”) that will be overseen by the JSC and shall
establish, coordinate and monitor the Parties’ performance obligations under
this Agreement to co-promote the Product in the Co-Promotion Field in the
Co-Promotion Territory.  [ * ].

 

(b)           Guiding Principles.  Subject to each Party’s Diligent Efforts
obligations, the US JSC shall perform its responsibilities under this Agreement
based on the principles of prompt and diligent Commercialization of the Product
in the Co-Promotion Field in the Co-Promotion Territory, consistent with good
pharmaceutical practices and the maximization, to a commercially reasonable
extent, of long term total profits derived from the sale of the Product in the
Co-Promotion Territory. The US JSC shall have only the powers assigned expressly
to it in this Article 3 and elsewhere in this Agreement, and the US JSC shall
not have any power to amend, modify or waive compliance with this Agreement or
the Collaboration Agreement.

 

(c)           US JSC Membership.  The US JSC initially shall be comprised of [ *
]. Each representative shall have the requisite experience and seniority to
enable such representatives to make decisions on behalf of the Parties with
respect to the issues falling within the jurisdiction of the US JSC.  The US JSC
may change its size from time to time by mutual

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6

--------------------------------------------------------------------------------


 

consent of the Parties, provided that the US JSC shall at all times consist of
an equal number of representatives of each of Affymax and TPUSA.  Either Party
may designate qualified substitutes for its representatives if one (1) or more
of such Party’s designated representatives are unable to be present at a
meeting.  From time to time, each Party may replace its representatives by
written notice to the other Party specifying the prior representative(s) and
their replacement(s).  [ * ]  The chairperson shall be responsible for
(i) calling meetings, (ii) preparing and circulating an agenda for the upcoming
meeting; and (iii) preparing and circulating the meeting minutes as provided in
Section 3.2(d)(i) of this Agreement.  The chairperson shall have no special
authority over the other members of the US JSC, and shall have no additional
voting rights.

 

(d)           US JSC Meetings, Decisions and Actions.

 

(i)            Meetings.  Unless the Parties agree otherwise, the US JSC shall
hold at least [ * ] meetings per year on such dates at such times each year as
it elects.  At least [ * ] US JSC meetings shall be held in person, unless
otherwise agreed by the Parties.  The location of any in-person meetings shall
alternate between a location chosen by Affymax and a location chosen by TPUSA. 
Meetings of the US JSC shall be effective only if at least two
(2) representatives of each Party are present or participating.  Each Party
shall bear the expense of its respective members’ participation in US JSC
meetings.  The chairperson of the US JSC, or its delegate, shall be responsible
preparing the minutes of each such meeting and circulating such minutes to the
US JSC members within thirty (30) days thereafter.  Such minutes shall not be
finalized until each Party reviews and confirms the accuracy of such minutes in
writing; provided, however, that any minutes shall be deemed approved unless a
member of the US JSC objects to the accuracy of such minutes within [ * ] after
the circulation of the minutes.  Other representatives of each Party or Third
Parties involved with the Products may attend meetings as nonvoting
participants; provided, however, that Third Parties shall only attend a US JSC
meeting with the prior consent of both Parties, such consent not to be
unreasonable withheld, delayed or conditioned.

 

(ii)           Decision Making.  Actions to be taken by the US JSC shall be
taken only following [ * ].

 

(iii)         Disputes.  Except as otherwise stated in this Agreement or for
matters for which a particular Party has final decision-making authority, if the
US JSC cannot reach a unanimous decision relating to a matter within its
responsibility (including resolving a matter referred to it by the US JCC)
within [ * ] from the time when such dispute or impasse arose at the US JSC,
then such dispute or impasse shall be resolved in accordance with
Section 2.5(c) the Collaboration Agreement, including referral of the dispute to
the JSC.

 

(iv)          TPUSA’s Final Decision Making Authority; Sole Responsibilities. 
Notwithstanding anything to the contrary contained in this Agreement, and
consistent with Sections 5.4(a) and 5.5 of the Collaboration Agreement, TPUSA
will have final decision making authority with respect to, and sole
responsibility for, handling: (i) all distribution activities, including
returns, order processing, invoicing and collections, distribution,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7

--------------------------------------------------------------------------------


 

and inventory and receivables; (ii) establishing and modifying the terms and
conditions with respect to the sale of the Product in the Co-Promotion
Territory, which will include any terms or conditions related to or affecting
the price at which the Product is sold, any price concessions to direct or
indirect purchasers (including, without limitation, managed care providers,
indemnity plans, unions, self insured entities, and government payer, insurance
or contracting programs such as Medicare, Medicaid, or the U.S. Dept. of
Veterans Affairs); price concessions attributable to payments on receivables, or
distribution of the Product; and credits, price adjustments or any other
discounts, rebates or allowances to be granted or refused; and (iii) review,
utilization and payment of discounts and rebates; provided, [ * ].

 

3.3          Joint Commercialization Committee

 

(a)           Formation and Role.  The Parties hereby establish a U.S. Joint
Commercialization Committee (“US JCC”) that will be overseen by the US JSC and
shall monitor and coordinate the Parties’ performance under this Agreement to
Commercialize the Product in the Co-Promotion Field in the Co-Promotion
Territory.  [ * ]

 

(b)           Guiding Principles.  Subject to each Party’s Diligent Efforts
obligations, the US JCC shall perform its responsibilities under this Agreement
based on the principles of prompt and diligent Commercialization of the Product
in the Co-Promotion Field in the Co-Promotion Territory, consistent with good
pharmaceutical practices and the maximization, to a commercially reasonable
extent, of long term total profits derived from the sale of the Product in the
Co-Promotion Territory. The US JCC shall have only the powers assigned expressly
to it in this Article 3 and elsewhere in this Agreement, and the US JCC shall
not have any power to amend, modify or waive compliance with this Agreement or
the Collaboration Agreement.

 

(c)           US JCC Membership.  The US JCC initially shall be comprised of [ *
]. Each representative shall have the requisite experience and seniority to
enable such representative to make decisions on behalf of the Parties with
respect to the issues falling within the jurisdiction of the US JCC.  The US JCC
may change its size from time to time by mutual consent of the Parties; provided
that the US JCC shall at all times consist of an equal number of representatives
of each of Affymax and TPUSA.  Either Party may designate qualified substitutes
for its representatives if one (1) or more of such Party’s designated
representatives are unable to be present at a meeting.  From time to time each
Party may replace its representatives by written notice to the other Party
specifying the prior representative(s) and their replacement(s).  [ * ]. 
Thereafter, on April 1st of each year after the Effective Date, the Parties
shall rotate designation of the chairperson for the commencing years.  For
clarity, the US JSC and the US JCC shall not be chaired by the same Party
simultaneously.  The chairperson shall be responsible for (i) calling meetings,
(ii) preparing and circulating an agenda for the upcoming meeting, and
(iii) preparing and circulating the meeting minutes as provided in
Section 3.3(d)(i) of this Agreement.  The chairperson shall have no special
authority over the other members of the US JCC, and shall have no additional
voting rights.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8

--------------------------------------------------------------------------------


 

(d)           US JCC Meetings, Decisions and Actions.

 

(i)            Meetings.  Unless the Parties agree to meet more frequently, the
US JCC shall meet at least [ * ]. The location of any in-person meetings shall
alternate between a location chosen by Affymax and a location chosen by TPUSA. 
Meetings of the US JCC shall be effective only if at least three
(3) representatives of each Party are present or participating.  Each Party
shall bear the expense of its respective members’ participation in US JCC
meetings.  The chairperson of the US JCC, or its delegate, shall be responsible
for preparing the minutes of each such meeting and circulating such minutes to
the US JCC members within thirty (30) days thereafter.  Such minutes shall not
be finalized until each Party reviews and confirms the accuracy of such minutes
in writing; provided, however, that any minutes shall be deemed approved unless
a member of the US JCC objects to the accuracy of such minutes within [ * ]
after the circulation of the minutes.  Other representatives of each Party or
Third Parties involved with the Products may attend meetings as nonvoting
participants, provided that Third Parties shall only attend a US JCC meeting
with the prior consent of both Parties, such consent not to be unreasonably
withheld, delayed or conditioned.

 

(ii)           Decision Making.  Actions to be taken by the US JCC [ * ].

 

(iii)         Disputes.  Except as otherwise stated in this Agreement or for
matters for which a particular Party has final decision-making authority, if the
US JCC cannot reach a unanimous decision relating to a matter within its
responsibility (including resolving a matter referred to it by a Working Group)
within [ * ] from the time when such dispute or impasse arose at the US JCC,
then the matter shall be referred to the US JSC for resolution.

 

3.4          Working Groups

 

(a)           Establishment and Role.  As soon as practicable after the
Effective Date, the Parties will establish Working Groups with the functions and
responsibilities as described in Exhibit A, attached hereto. [ * ]

 

(b)           Guiding Principles.  Subject to each Party’s Diligent Efforts
obligations, the Working Groups shall perform their responsibilities under this
Agreement based on the principles of prompt and diligent Commercialization of
the Product in the Co-Promotion Field in the Co-Promotion Territory, consistent
with good pharmaceutical practices and the maximization, to a commercially
reasonable extent, of long term total profits derived from the sale of the
Product in the Co-Promotion Territory. The Working Groups shall have only the
powers assigned expressly to them in this Article 3 and elsewhere in this
Agreement, and the Working Groups shall not have any power to amend, modify or
waive compliance with this Agreement or the Collaboration Agreement.

 

(c)           Working Group Membership.  Each Party will: (i) have a right to
equal representation on each Working Group; and (ii) designate a distinct
primary point person for each Working Group to facilitate coordination between
such Party and the Working Group.  For clarity, except for interim, transitional
periods (not to exceed ninety (90) days) [ * ].

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9

--------------------------------------------------------------------------------


 

(d)           Working Group Leadership.  As set forth in Section Error!
Reference source not found. of this Agreement, Exhibit A sets forth the leader
of each Working Group existing as of the Effective Date and the US JSC shall
appoint [ * ].

 

(e)           Working Group Meetings, Decisions and Actions.

 

(i)            Meetings. Unless the Parties agree to meet more frequently, each
Working Group shall meet at least [ * ] from the Effective Date until one year
after commercial launch and at least [ * ] thereafter, on such dates at such
times as it elects.  Meetings of the Working Groups may be held in person or via
teleconference.  Each Party shall bear the expense of its representative
members’ participation in the Working Group meeting.

 

(ii)           Decision Making.  Decisions of the Working Groups are intended to
be made by consensus; provided, however, in order to effectively delegate
responsibilities at the Working Group level, deference to facilitate decision
making and support implementation should be shown to the Party leading a Working
Group.  The foregoing sentence shall not limit the non-leading Party’s right to
escalate any dispute to the US JCC for resolution in accordance with the terms
of this Agreement.

 

(iii)         Disputes.  Subject to TPUSA’s final decision making authority
under the Collaboration Agreement, and as described in Section 3.2(d)(iv) of
this Agreement, if a Working Group cannot reach a consensus relating to an issue
within its responsibility within [ * ] from the time when such dispute or
impasse arose at the Working Group, then the matter shall be referred to the US
JCC for resolution.

 

ARTICLE 4

 

CO-PROMOTION OF THE PRODUCT

 

4.1          Rights and Obligations under the Collaboration Agreement.  Except
as expressly provided in this Agreement, this Agreement shall not modify or
amend the rights and obligations of the Parties under the Collaboration
Agreement.

 

4.2          Contracting In accordance with the terms and conditions of this
Agreement, including Section 3.2(d)(iv), TPUSA will have final decision making
authority with respect to establishing and modifying all terms and conditions
with respect to the sale of the Product in the Co-Promotion Territory.  [ * ]

 

4.3          Performance Standards.

 

(a)           Diligent Efforts.  The Parties shall use Diligent Efforts to carry
out the Commercialization of the Product in accordance with the U.S.
Commercialization Plan and this Agreement.  In addition, TPUSA and Affymax shall
use Diligent Efforts to Commercialize the Product in the Co-Promotion Field and
in the Co-Promotion Territory.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10

--------------------------------------------------------------------------------


 

(b)           Customer Target Plans.  Each Party shall co-promote the Product in
the Co-Promotion Field in the Co-Promotion Territory in accordance with its
respective Customer Target Plans, and the agreed upon performance standards for
the applicable year.  [ * ], each Party shall submit to the US JSC, for its
review and approval, its proposed Customer Target Plans for the remainder of the
calendar year in which Regulatory Approval is received and for each subsequent
calendar year thereafter.  The proposed Customer Target Plan shall be based on
those indications for which Regulatory Approval has been received and any
additional indications reasonably expected to be approved during such year.  The
Parties may amend their respective Customer Target Plan prior to the end of any
calendar year to address any unforeseen change in market or business conditions,
provided that such amended Customer Target Plan is reviewed and approved by the
US JSC.

 

(c)           Resource Allocation and Commitment.  Unless otherwise mutually
agreed by the Parties, each Party shall, in accordance with the U.S.
Commercialization Plan: (i) establish its respective functional groups for which
it has responsibility in accordance with Exhibit B and Exhibit C (collectively,
the “Resource Allocation Division”), each attached hereto; and (ii) hire and/or
allocate headcount in order to fill such groups in accordance with Resource
Allocation Division, or if the applicable headcount is not specifically
described therein, each Party shall allocate the level of resources reasonably
necessary to perform the activities assigned therein. All such positions shall
be filled with individuals sufficiently qualified in accordance with generally
accepted industry standards to reasonably carry out the responsibilities of
their respective positions.  The positions set forth in the Resource Allocation
Division, along with the responsibilities for such positions, may only be
modified (including the addition or elimination of positions) by mutual
agreement of the Parties at the US JSC.

 

4.4          Performance Metrics.  In connection with the establishment of the
U.S. Commercialization Plan and Customer Target Plan (and any amendment to
either such plans), the Parties will establish defined and mutually acceptable
performance metrics for the Customer Target Plan and other mutually agreed
activities as determined appropriate by the Parties in accordance with the U.S.
Commercialization Plan  (such performance metrics, “Performance Metrics”).  The
Performance Metrics shall apply mutually to each Party’s activities.  The
Performance Metrics set forth in the U.S. Commercialization Plan for a given
year may be amended prior to the end of any calendar year to address any
unforeseen change in market or business conditions, provided that such amended
Performance Metrics are reviewed and approved by the US JSC.

 

ARTICLE 5

 

FIELD PERSONNEL AND TRAINING

 

5.1          Personnel.  Each Party will recruit their respective internal
commercial, medical and field personnel (e.g., sales representatives, medical
science liaisons, clinical specialists, account management personnel, etc.)
performing activities under this Agreement at its own cost.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11

--------------------------------------------------------------------------------


 

All other costs associated with such personnel shall be allocated between the
Parties as provided under the Collaboration Agreement.

 

(a)           Qualifications of Provider Account Managers and Sales
Representatives.  Sales Representatives and Provider Account Managers shall
have, at a minimum, [ * ]. Hiring preference shall be given to prospective Sales
Representatives and Provider Account Managers with experience as a [ * ], taking
into account other relevant qualifications and experience.

 

(b)           Hiring of Sales Representative.

 

(i)            During its initial sales force formation, Affymax agrees to
consult with and consider in good faith [ * ] of such decision; and (B) after
its decision to re-initiate hiring of the initial sales force, notify TPUSA as
soon as reasonably practical, provided that such notification is given no less
than [ * ] prior to Affymax’s planned hiring of such initial sales force.

 

(ii)           After the initial sales force formation by Affymax, if Affymax
wishes to solicit a TPUSA sales representative, it shall do so only after
providing TPUSA with [ * ] prior written notice and after receiving TPUSA’s
subsequent approval to allow Affymax to solicit for employment those individuals
specifically identified by TPUSA.

 

(iii)         Where applicable and feasible, Affymax will consult with TPUSA and
in good faith will evaluate potentially utilizing existing TPUSA resources with
respect to the field based personnel positions for which Affymax has
responsibility; provided, however, that nothing in this Section 5.1(b)(iii) will
obligate Affymax to utilize existing TPUSA resources.

 

5.2          Training of Field Personnel. Each Party shall be responsible for
the training and maintenance of its field personnel.  Each Party will use
reasonable efforts to make available an appropriate number of field personnel
for simultaneous training utilizing common training materials to the extent
appropriate and as coordinated by the Working Groups.  Each Party’s expenses for
the training of its field personnel shall be included in Commercial Expenses.

 

5.3          Account Contract Training.  All account managers, district manages,
regional managers and all other employees with the authority to negotiate or
secure account contracts will be trained on consistent compliance and legal
policies.  Such training will include training of [ * ].

 

5.4          Use of Contractors.  Subject to the terms of this Section 5.4,
Affymax may use field sales personnel provided by Third Party contract service
providers for the conduct of its activities under this Agreement for the Product
in the Co-Promotion Field in the Co-Promotion Territory.  Affymax shall provide
TPUSA with written notice prior to engaging such Third Party contract service
provider, which shall describe all activities Affymax intends such contract
service provider to conduct.  TPUSA shall have [ * ] to respond to Affymax in
writing to elect to assume all such activities under the U.S. Commercialization
Plan prior Affymax’s use of the contract service provider.  If TPUSA does not so
elect within [ * ], Affymax shall be free to use a

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12

--------------------------------------------------------------------------------


 

Third Party service provider, provided TPUSA consents in writing to the use of
such Third Party, such consent not to be unreasonably withheld, delayed or
conditioned.  If TPUSA assumes the activities of Affymax, then the expenses
incurred by TPUSA for such field sales personnel conducting such activities
shall be included in TPUSA’s Marketing Expenses to be shared by the Parties.

 

5.5          Non-Solicitation.  Except as provided in Section 5.1(b) of this
Agreement, neither Party, without the prior written consent of the other Party,
during the Term, will solicit, induce, encourage, or participate in soliciting,
inducing, or encouraging any employee of the other Party to terminate his or her
relationship with such other Party.  An offer of employment to an employee of
either Party by the other Party which results directly from unsolicited
responses to general advertisements for employment will not be deemed to be in
violation of this provision.

 

ARTICLE 6

 

FINANCIAL REPORTING

 

6.1          Booking of Sales.  Pursuant to Section 5.1 of the Collaboration
Agreement, TPUSA shall book all sales of the Product in the Co-Promotion
Territory.

 

6.2          Profit Split.  During the Term, Affymax and TPUSA shall split
profits accrued from the Commercialization of the Product in the Co-Promotion
Territory in accordance with Section 8.4 of the Collaboration Agreement.

 

6.3          Treatment of Commercial Expenses.  Commercial Expenses, including
FTE Expenses incurred by the Parties in performing obligations and conducting
activities under this Agreement shall be treated in accordance with Section 8.4
and Exhibit J of the Collaboration Agreement.

 

(a)           Treatment of FTE Expenses. As a part of the U.S. Commercialization
Plan, the US JSC shall agree in writing upon: (i) the FTE Expenses to be shared
as Commercial Expenses, including the allocation of FTEs between the Parties;
(ii) the positions for which the FTE Expense shall be a shared Commercial
Expense; and (iii) the FTE rate for each such position.  The sharing of FTE
Expenses as a Commercial Expense is not intended to be a source of profit or
additional compensation for either Party.  The Parties shall make reasonable
efforts to accurately track the time spent in furtherance of the
Commercialization of the Product in the Co-Promotion Territory by those of its
employees for which the FTE Expense is a shared Commercial Expense.  A
good-faith error by a Party in tracking such time shall not be considered a
material breach of this Agreement.

 

(b)           Unless otherwise agreed by the Parties in writing at the US JSC:

 

(i)            any change in the agreed upon FTE rate shall only be applied to
future FTE Expenses (i.e., there shall be no reimbursement, reconciliation or
“true up” based on a change in the FTE rate);

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13

--------------------------------------------------------------------------------


 

(ii)           any position that is filled after the [ * ] of a given month
shall not be a shared Commercial Expense for such month; and

 

(iii)         FTE Expenses will be shared as follows: [ * ].  For clarity, in no
event will the Parties share more than [ * ] of the FTE Expenses for any
position.

 

(c)           Unless otherwise provided in the Collaboration Agreement, FTE
Expenses shall not include: (i) recruitment costs for any position (regardless
if such position is otherwise included as a shared FTE Expense); (ii) either
Parties’ general administrative costs, including non-commercial executive
management as well as personnel working in legal, human resources and finance;
and (iii) any Third-Party expense or any other collaboration related expense.

 

6.4          Financial Reporting.  The US JSC shall coordinate with the Finance
Subcommittee to develop mutually acceptable policies and procedures under which
the Parties will exchange financial information in order to determine the
allocation and reimbursement of Commercial Expenses and the U.S. Product Profit
in accordance with Section 8.4 of the Collaboration Agreement. Each Party shall
maintain complete and accurate financial records in sufficient detail to permit
the other Party to confirm the accuracy of the calculation of Commercial
Expenses, U.S. Product Profit and any other payments to the other Party under
this Agreement.  Upon reasonable prior written notice, such records shall be
available during regular business hours of audited Party for a period of [ * ]
from the creation of individual records for examination at auditing Party’s
expense, and not more often than once each Fiscal Year, by an independent
certified public accountant selected by auditing Party and reasonably acceptable
to audited Party, for the sole purpose of verifying the accuracy of the
financial reports furnished pursuant to this Agreement.  Any such auditor shall
not disclose audited Party’s Confidential Information, except to the extent such
disclosure is necessary to verify the accuracy of the financial reports
furnished by audited Party or the amount of payments owed by audited Party under
this Agreement.  Any amounts shown to be owed but unpaid shall be paid within [
* ] from the accountant’s report, plus interest from the original due date.  Any
amounts determined to be overpaid shall be refunded within [ * ] from the
accountant’s report.  The auditing Party shall bear the full cost of such audit
unless such audit discloses an underpayment by the audited Party of the amount
actually owed during the applicable Fiscal Year of more than [ * ], in which
case audited Party shall bear the full cost of such audit.

 

6.5          No Other Compensation.  Except with respect to amounts covered by
this Article 6, neither Party shall owe any compensation for either Party’s
promotional activities for the Product under this Agreement.

 

ARTICLE 7

 

NON-FINANCIAL REPORTS, RECORD KEEPING AND AUDITS

 

7.1          Reports.  By the [ * ] of each calendar month during the Term, each
Party shall provide the US JSC with a written report setting forth in reasonable
detail its promotional activities and other performance standards completed
during the prior month beginning upon and for the first twelve (12) month period
after commercial launch (and quarterly thereafter for the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14

--------------------------------------------------------------------------------


 

remainder of the Term).  The form of report will be agreed by the Parties given
each Party’s responsibilities under this Agreement promptly following the
Effective Date.

 

7.2          Maintenance of Non-Financial Records.  Each Party shall maintain
complete, current and accurate records of all work conducted by it under this
Agreement, in accordance with all applicable Laws, and in sufficient detail to
enable verification of the performance of such Party’s obligations under this
Agreement.  Such records shall be maintained for a period of [ * ] after the
creation or generation of such records, or longer if required by applicable Laws
or corporate record retention policies and/or legal holds. Upon reasonable prior
notice, such records shall be available during regular business hours of audited
Party for a period of [ * ] from the creation of individual records for
examination at auditing Party’s expense, and not more often than once each
Fiscal Year, by an independent certified public accountant selected by auditing
Party and reasonably acceptable to audited Party, for the sole purpose of
verifying the audited Party’s performance under this Agreement.  Any such
auditor shall not disclose audited Party’s Confidential Information, except to
the extent such disclosure is necessary to verify the accuracy of the reports
furnished by audited Party.

 

ARTICLE 8

 

ADVERSE EVENT REPORTING AND COMPLIANCE

 

8.1          Adverse Event Reporting.  As soon as practicable following the
Effective Date, the Parties shall enter into a mutually agreed safety data
exchange agreement detailing the standard operating procedures for the
investigation and reporting of adverse events regarding the Products.  The
Parties shall immediately implement such agreed procedures and shall provide
each other on a regular basis with any appropriate information that enables the
other Party to meet its regulatory obligations in the Licensed Territory with
respect to the Products or that is relevant to the safe use of the Products. 
The agreed procedures will be reviewed jointly on a regular basis or when there
is a change in regulations governing adverse event reporting.  The foregoing
shall not affect either Party’s rights or obligations as set forth in
Section 4.7 of the Collaboration Agreement.

 

8.2          Compliance.

 

(a)           Compliance with Laws.  The Parties will comply with all applicable
Laws relating to the marketing, sale, promotion, medical support and
reimbursement for the Product, including, without limitation, and in each case
as may be amended from time to time, the statutes and regulations of the FDA,
including the FD&C Act, the Prescription Drug Marketing Act, False Claims Act,
31 U.S.C. § 3729 et. seq., the Federal Health Care Programs Anti-Kickback Law,
42 U.S.C. 1320a-7b(b), the statutes and regulations of Medicare, Medicaid and
all other government-sponsored or supported health care programs, including
those covered by the definition of “federal health care program” in 42 U.S.C. §
1320a-7b(f) of the Health Insurance Portability and Accountability Act of 1996,
and the Pharmaceutical Research and Manufacturers of America Code on
Interactions with Healthcare Professionals.  Consistent with

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15

--------------------------------------------------------------------------------

 


 

the “Compliance Program Guidance for Pharmaceutical Manufacturers,” published by
the Office of Inspector General, U.S. Department of Health and Human Services
(the “OIG Guidance”), each Party agrees to maintain a compliance program with
respect to its promotional and sales activities pursuant to this Agreement
containing all of the elements described in the OIG Guidance.  The Parties
shall, upon request, provide each other with copies of their policies for such
compliance programs.

 

(b)           Sunshine Act and State Reporting.  Each Party shall be responsible
for tracking and reporting transfers of value initiated and controlled by its
employees and/or contractors pursuant to the requirements of Section 6002
(Transparency Reports and Reporting of Physician Ownership and Investment
Interest) of the Affordable Care Act (“ACA”), commonly referred to as the
“Sunshine Act”, and state marketing reporting laws.  The value reported to the
Centers for Medicare & Medicaid Services shall be the amount expended by the
controlling Party, irrespective of the division of or reconciliation of expenses
between the Parties.

 

(c)           Policies for Marketing, Sale and Promotion of the Product. 
Promptly after the Effective Date, the Parties shall establish consistent
policies for the marketing, sale and promotion of the Product in the
Co-Promotion Field in the Co-Promotion Territory in order to help ensure mutual
compliance with applicable Laws.  [ * ] The Parties shall implement and maintain
appropriate SOPs and/or processes to support compliance with such policies and
applicable Laws.

 

(d)           Exchange of Compliance Programs.  The Parties shall, upon request,
provide each other with copies of their policies for their compliance programs
developed to comply with all applicable Laws relating to the marketing, sale,
promotion and medical support for the Product, including, the statutes and
regulations of the FDA, including the FD&C Act, the Prescription Drug Marketing
Act, False Claims Act, 31 U.S.C. § 3729 et. seq., the Federal Health Care
Programs Anti-Kickback Law, 42 U.S.C. 1320a-7b(b), the Affordable Care Act, the
statutes and regulations of Medicare, Medicaid and all other
government-supported or sponsored health care programs, including those covered
by the definition of “federal healthcare program” in 42 U.S.C. § 1320a-7b(f) of
the Health Insurance Portability and Accountability Act of 1996, and the
Pharmaceutical Research and Manufacturers of America Code on Interactions with
Healthcare Professionals.

 

(e)           Informed of Investigations.  The Parties shall keep the other
Party informed of, and shall provide reasonable assistance relating to, any
investigations or inquiries from Governmental Authorities relating to the
Product.

 

8.3          Legal.  Subject to the other limitations set forth in this
Agreement, and unless otherwise mutually agreed by the Parties taking into
account efficiency of reviews, the organizational structure of each Party, as
well as expertise and experience in the subject matter area, the Party
responsible for a project under this Agreement will receive legal support from
such Party’s legal department; [ * ].

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16

--------------------------------------------------------------------------------


 

8.4          Medical, Regulatory, Legal Review Process. Unless otherwise
mutually agreed upon by the Parties in writing, the Parties shall follow the
medical, legal, regulatory review process set forth in Exhibit F (the “Medical,
Regulatory, Legal Review Process” or “MRL Review Process”), attached hereto.

 

ARTICLE 9

 

INTELLECTUAL PROPERTY MATTERS

 

The ownership of, and rights in, any and all inventions made solely by either
Party or jointly by the Parties in the course of conducting its/their activities
under this Agreement and all intellectual property rights therein, whether or
not patentable, shall be governed by Article 9 of the Collaboration Agreement.

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

 

10.1        Mutual Representations and Warranties.  Each Party hereby
represents, warrants, and covenants (as applicable) to the other Party as
follows as of the Effective Date:

 

(a)           Corporate Existence and Power.  It is a company or corporation
duly organized, validly existing, and in good standing under the Laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement.

 

(b)           Authority and Binding Agreement.  As of the Effective Date, (i) it
has the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (ii) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder; and (iii) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms.

 

(c)           No Conflict.  It is not a party to any agreement that would
prevent it from granting the rights granted to the other Party under this
Agreement or performing its obligations under this Agreement.  The execution,
delivery and performance of this Agreement shall not violate, conflict with or
constitute a default under any agreement (including its corporate charter or
other organizational documents) to which it is a party or to which it may be
bound, or to its best knowledge, any applicable Laws or order of any court or
other tribunal.

 

(d)           No Consent.  The execution, delivery and performance of this
Agreement by each Party does not require the consent of any person or the
authorization of (by notice or otherwise) any Governmental Authority or
Regulatory Authority.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17

--------------------------------------------------------------------------------


 

10.2        Mutual Covenants.  Each Party hereby covenants to the other Party as
follows:

 

(a)           No Debarment or Exclusion.  In the course of performing its
obligations under this Agreement, each Party has not used and shall not use,
during the Term of this Agreement, any employee or consultant who has been
debarred by any Regulatory Authority, or is the subject of debarment proceedings
by a Regulatory Authority or who has been excluded from participation in a
federal health care program.

 

(b)           Federal Healthcare Program Training.  All of each Party’s
employees who are involved in the contracting for, or marketing, selling or
reporting the price of Products that are reimbursed by Medicare, Medicaid and
all other government-sponsored or supported healthcare programs, including those
covered by the definition of “federal healthcare program” in 42 U.S.C. Section
1320a7-b(f), have received appropriate training (or will, prior to deployment,
receive appropriate training) on proper marketing and sales techniques
consistent with its obligations under this Agreement.

 

10.3        No Other Representations or Warranties.  Except as expressly set
forth in Article 10 of this Agreement, no Party has made, and nothing in this
Agreement shall be construed as, a warranty or representation (a) that any
Product imported, sold, offered for sale, manufactured or otherwise disposed of
under this Agreement are or will be free from infringement of patents,
copyrights, trademarks, industrial design or other intellectual property rights
of any Third Party, or (b) regarding the effectiveness, value, prospects for
success (whether financial, regulatory or otherwise), safety, non-toxicity, or
patentability of the Product or related technology or any information or results
provided by any Party pursuant to this Agreement.  EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT OR IN THE COLLABORATION AGREEMENT, NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

 

ARTICLE 11

 

INDEMNIFICATION

 

11.1        Indemnification.  The prosecution, disposition and all payments or
receipts attributable from Claims arising or resulting from this Agreement shall
be governed by the terms of Article 11 of the Collaboration Agreement.

 

11.2        Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18

--------------------------------------------------------------------------------


 

AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.2 OF THIS AGREEMENT IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 11.1 OF THIS AGREEMENT, OR DAMAGES AVAILABLE FOR A
PARTY’S BREACH ITS CONFIDENTIALITY OBLIGATIONS IN ARTICLE 12 OF THIS AGREEMENT.

 

ARTICLE 12

 

CONFIDENTIALITY

 

12.1        Confidential Information.  All Confidential Information provided by
one Party to the other under and pursuant to this Agreement shall be considered,
and shall be protected under, the provisions of Article 12 of the Collaboration
Agreement.

 

12.2        Publicity; Terms of Agreement.  The Parties agree that the material
terms of this Agreement are included within the Confidential Information of both
Parties, subject to the special authorized disclosure provisions set forth below
in this Section 12.2.  A Party may disclose the material terms of this Agreement
if such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquiror, merger partner, or other financial or commercial partner for
the sole purpose of evaluating an actual or potential investment, acquisition or
other business relationship; provided that in each case, the disclosees are
bound by written obligations of confidentiality and non-use at least as
restrictive to those contained in Article 12 of the Collaboration Agreement.  If
either Party desires to make a press release concerning the material terms of
this Agreement, such Party shall give reasonable prior advance notice of the
proposed text of such announcement to the other Party for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld.  A Party commenting on such a proposed press release
shall provide its comments, if any, within five (5) Business Days after
receiving the press release for review.  Neither Party shall be required to seek
the permission of the other Party to publicly disclose any information regarding
the terms of this Agreement that has already been publicly disclosed or
previously agreed to by such Party, or by the other Party, in accordance with
this Section 12.2.  The Parties acknowledge that Affymax may be obligated to
file a copy of this Agreement with the U.S. Securities and Exchange Commission
(the “SEC”).  Affymax shall be entitled to make such a required filing, provided
that it requests confidential treatment of certain commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available to Affymax.  In the event of any such filing, Affymax shall
provide TPUSA with a copy of the Agreement marked to show provisions for which
Affymax intends to seek confidential treatment and shall reasonably consider and
incorporate TPUSA’s comments thereon to the extent consistent with the legal
requirements governing redaction of information from material agreements that
must be publicly filed.  TPUSA shall promptly provide any such comments.  TPUSA
recognizes that U.S. Laws and SEC policies and regulations to which Affymax is
and may become subject may require Affymax to publicly disclose certain terms of
this Agreement that TPUSA may prefer not be disclosed, and that Affymax is,
after completing the above mentioned procedures, entitled

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

19

--------------------------------------------------------------------------------


 

hereunder to make such required disclosures to the extent legally required in
the reasonable opinion of outside legal counsel.

 

ARTICLE 13

 

TERM AND TERMINATION

 

13.1        Term of Agreement.  This Agreement shall commence as of the
Effective Date and, unless sooner terminated pursuant to Sections 13.2 or 13.3
of this Agreement, shall continue in effect until the Generic Competition Date
(the “Term”).  Thereafter, the Term shall be extended automatically by periods
of one (1) year unless either Party elects not to extend this Agreement by
giving written notice no later than [ * ] prior to the then-current expiration
date.

 

13.2        Termination of Collaboration Agreement.  This Agreement shall
automatically terminate, without notice to or from any Party, upon any
termination of the Collaboration Agreement with respect to the U.S. or
termination of the entire Collaboration Agreement, under any of the conditions
set forth therein; provided, however, if there is a bona-fide dispute as to
whether a Party has the right to terminate the Collaboration Agreement, such
dispute shall be resolved in accordance with the Collaboration Agreement.

 

13.3        Material Breach.  Subject to the provisions of this Section 13.3,
either Party may terminate this Agreement based on the uncured material breach
of the other Party.  If a Party commits a breach of this Agreement (the
“Breaching Party”), the other Party (the “Non-Breaching Party”) shall provide
written notice of such breach to the Breaching Party.  Upon receipt of a notice
of breach, the alleged breach, if disputed in good faith by the alleged
Breaching Party, shall be referred to the senior executive officers for each
Party for attempted resolution by good faith negotiations within [ * ] after
notice is received by the Breaching Party. If, at the end of such [ * ] period
the senior executive officers designated by the Parties are not able to resolve
such dispute, the Breaching Party shall have ninety (90) days within which to
cure such breach. In the event the breach is capable of being cured, but cannot
be reasonably cured in such ninety (90) day period, then the Breaching Party
shall have such additional time as is necessary (not to exceed an additional
ninety (90) days, unless otherwise extended at the Non-Breaching Party’s
discretion) to cure the breach, provided: (i) the Breaching Party has submitted
a commercially reasonable plan that, if successfully carried out, would be
effective in curing such breach; and (ii) the Breaching Party diligently pursues
completion of such plan thereafter.  In the event there is a bona-fide dispute
regarding the existence of a breach (after completion of the [ * ] negotiation
period described above), the materiality of a breach, the ability of the
Breaching Party to cure a breach or whether a breach has been cured, either
Party may invoke the provisions of Section 14.2(b) of the Collaboration
Agreement.  The Parties agree to use reasonable and good faith efforts in
cooperating with the Breaching Party’s attempts to cure a material breach. 
During the resolution of any dispute under this Section 13.3 of this Agreement,
the terms and conditions of this Agreement shall remain in effect and each Party
shall continue to perform its obligations under this Agreement and Collaboration
Agreement, as applicable, and the effectiveness of any remedy shall be tolled
until such dispute is resolved.  If an alleged

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

20

--------------------------------------------------------------------------------


 

material breach is found to be a non-material breach, the Non-Breaching Party
shall be entitled to damages, equitable relief, attorneys’ fees and court costs,
but shall not have the right to terminate this Agreement.

 

13.4        Breach of the Collaboration Agreement.  The Parties acknowledge and
agree that a material breach of this Agreement, by itself, shall not be deemed a
material breach of the Collaboration Agreement.  Notwithstanding anything to the
contrary contained in the prior sentence, each of the following breaches of this
Agreement, by itself, shall be deemed to be a material breach of the
Collaboration Agreement:  (a) a material breach of this Agreement resulting from
a Breaching Party’s intentional, willful or grossly negligent action(s) and/or
omission(s); (b) TPUSA’s material breach of its obligations under Section
3.2(d)(iv) of this Agreement, including TPUSA’s failure to establish and
maintain a price (including applicable discounts and reimbursement terms) for
the Product that is commercially reasonable; or (c) TPUSA’s systemic and
material breach of its obligations under this Agreement, such as an on-going
failure to exercise Diligent Efforts; provided, however, that TPUSA’s failure,
after using Diligent Efforts, to obtain agreements with one or more dialysis
organization(s) shall not, by itself, constitute a breach of subsections (b) or
(c) above.  For the avoidance of doubt, the Non-Breaching Party shall establish
any material breach of this Agreement in accordance with Section 13.3 of this
Agreement, including any alleged material breach by TPUSA of its obligations
under Section 3.2(d)(iv) of this Agreement.

 

13.5        Effects of Termination or Expiration.

 

(a)           Expiration of this Agreement Pursuant to Section 13.1.  If this
Agreement expires due to Affymax exercising its right not to extend this
Agreement after the Generic Competition Date pursuant to Section 13.1 of this
Agreement and is not otherwise terminated under Section 13.2 or Section 13.3,
then the following terms of this Section 13.5(a) shall survive such expiration. 
TPUSA shall be entitled to continue to use the Product Trademark in the
Co-Promotion Territory for the Product on an exclusive basis (even as to
Affymax) by paying Affymax a trademark royalty equal to [ * ] of the Net Sales
of the Product after expiration of this Agreement in the Co-Promotion Territory
and the following other Sections and Articles shall survive: Articles 1, 9, 11,
12, 14 and 15 and Sections 8.1, 8.2 10.3, 13.5(a) and 13.6.

 

(b)           Termination of this Agreement Pursuant to Section 13.2.   If this
Agreement is terminated pursuant to Section 13.2, then the following provisions
of this Agreement shall survive for the period of time specified therein (or, if
no such period is specified, indefinitely): Articles 1, 9, 11, 12, 14 and 15 and
Sections 8.1, 8.2, 10.3, 13.5(b) and 13.6. In addition, any provision of this
Agreement that, either from the express language or the context thereof, is
intended to survive any such termination of this Agreement shall survive any
such termination.

 

(c)           Termination of this Agreement Pursuant to Section 13.3. If this
Agreement is terminated by a Non-Breaching Party based on the material breach of
the Breaching Party pursuant to Section 13.3, then: (i) the following Articles
and Sections shall remain in full force and effect with respect to the
Non-Breaching Party’s continued performance

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

21

--------------------------------------------------------------------------------


 

under this Agreement until the expiration of this Agreement under Section 13.1
or the termination of this Agreement under Section 13.2: Articles 1, 6, 7, 9,
11, 12, 14 and 15 and Sections 3.2 (as amended in subsection (iv) below),
4.3(a), 4.4 (as amended in subsection (iv) below), 5.1-5.3, 5.5, 8.1, 8.2,
10.2-10.3, 13.1, 13.2, 13.3, 13.4, 13.5(c) and 13.6 and all other provisions
shall terminate, together with the Breaching Party’s rights and obligations to
Commercialize the Product in the Co-Promotion Territory under this Agreement);
(ii) the U.S. Commercialization Plan shall be reasonably amended to reflect the
termination of the activities of the Breaching Party and the assumption of such
activities by the Non-Breaching Party, as approved by the JSC; (iii) the
Non-Breaching Party shall have the right and obligation to Commercialize the
Product in the Co-Promotion Field in the Co-Promotion Territory in accordance
with the preceding surviving terms of this Agreement (subject to the Breaching
Party’s participation on the US JSC, as described below) and the Collaboration
Agreement; (iv) the Breaching Party shall have the opportunity to maintain its
representation on the US JSC; provided, however, that the Non-Breaching Party
shall have final decision making authority for all matters related to the
Commercialization of the Product in the Co-Promotion Territory, except for
approval of the Commercialization budget, which shall remain with the JSC;
provided that the Breaching Party’s approval of the Commercialization budget
shall not be unreasonably withheld, delayed or conditioned where such budget is
consistent with the surviving obligations under this Agreement and the exercise
of a Party’s obligations under the Collaboration Agreement; and (v) the Parties
shall continue to equally split the future U.S. Product Profit after such
termination during the term of the Collaboration Agreement (and, for clarity,
without any regard to the termination of the Term).   In addition, if Affymax
terminates this Agreement pursuant to Section 13.3 and notwithstanding any
contrary terms of this Agreement or the Collaboration Agreement, TPUSA will
provide Affymax with the right to establish and/or modify the pricing of the
Product in the U.S. (and other related commercial terms, including discount
levels and reimbursement terms and strategy); provided, however, that TPUSA
shall retain such rights if, based on the reasonable determination of TPUSA, in
consultation with its outside auditors and legal counsel, granting Affymax the
right to establish and/or modify the pricing of the Product in the U.S. (and
other related commercial terms, including discount levels and reimbursement
terms and strategy) precludes TPUSA’s ability to book sales of the Product in
the U.S. under applicable accounting standards or Laws.

 

13.6        Other Remedies.  Termination or expiration of this Agreement for any
reason shall not release any Party from any liability or obligation that already
has accrued prior to such expiration or termination, nor affect the survival of
any provision hereof to the extent it is expressly stated to survive such
termination.  Termination or expiration of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 14

 

DISPUTE RESOLUTION

 

14.1        English Language; Governing Law.  This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement.  This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the Laws of the State of New York, without
giving effect to any choice of law principles that would require the application
of the Laws of a different state.

 

14.2        Disputes.  The Parties recognize that disputes as to certain matters
may from time to time arise during the Term which relate to either Party’s
rights or obligations hereunder.  It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Section 14.2 to resolve any controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement, if and when a dispute arises under this Agreement.  With respect to
all disputes arising between the Parties (other than those matters delegated to
the US JSC, which shall be governed in accordance with Section 3.2(d) of this
Agreement), including, without limitation any issue relating to the
interpretation or application of this Agreement (but excluding any dispute
arising under Section 13.3 of this Agreement, which shall be governed by
procedures set forth in Section 13.3 of this Agreement), if the Parties are
unable to resolve such dispute within [ * ] after such dispute is first
identified by either Party in writing to the other, then the matter shall be
resolved in accordance with Section 14.2(b) of the Collaboration Agreement. 
Notwithstanding anything to the contrary in this Article 14, either Party may
seek injunctive relief in any court in any jurisdiction where appropriate.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1        Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, along with the Collaboration Agreement, sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof; provided, however, that the Collaboration
Agreement shall remain an independent agreement between the Parties and continue
to govern the Parties’ Development, collaboration and Commercialization
activities pursuant to the terms thereof unless specifically modified by the
terms of this Agreement.  Notwithstanding anything to the contrary herein, the
Parties agree that nothing in this Agreement shall be construed to terminate,
modify, amend or supersede the Japan Collaboration Agreement.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein and therein.  No subsequent alteration, amendment, change or

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

23

--------------------------------------------------------------------------------


 

addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.  Any conflict between
the terms and conditions of the Collaboration Agreement relating to co-promotion
activities with respect to the Product in the Co-Promotion Territory, and this
Agreement, shall be governed by this Agreement. The Parties hereby agree that
this Agreement supersedes the obligations of the Parties as described in Exhibit
L of the Collaboration Agreement.

 

15.2        Force Majeure.  Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including without limitation, an act of God, war, civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe, and failure of plant or
machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances).  Notwithstanding
the foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party.

 

15.3        Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 15.3, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered sent by a reputable overnight delivery
service, or by facsimile (with electronic confirmation of receipt), or (b) seven
(7) days after mailing, if mailed by first class certified or registered mail,
postage prepaid, return receipt requested.

 

If to Affymax:

 

Affymax, Inc.

 

 

4001 Miranda Avenue

 

 

Palo Alto, California 94306

 

 

Attn: Chief Executive Officer

 

 

Facsimile Number: [ * ]

 

 

 

With a copy to:

 

Affymax, Inc.

 

 

4001 Miranda Avenue

 

 

Palo Alto, California 94306

 

 

Attn: General Counsel

 

 

Facsimile Number: [ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

24

--------------------------------------------------------------------------------


 

 

 

 

 

 

Kenneth Krisko, Esq.

 

 

Cooley LLP

 

 

5 Palo Alto Square

 

 

3000 El Camino Real

 

 

Palo Alto, CA 94306

 

 

 

If to TPUSA:

 

Takeda Pharmaceuticals U.S.A., Inc.

 

 

One Takeda Parkway

 

 

Deerfield, IL 60015

 

 

Attn: President - Takeda Pharmaceuticals U.S.A., Inc.

 

 

Facsimile Number: [ * ]

 

 

 

With a copy to:

 

Takeda Pharmaceuticals U.S.A., Inc.

 

 

One Takeda Parkway

 

 

Deerfield, IL 60015

 

 

Attn: General Counsel

 

 

Facsimile Number: [ * ]

 

15.4        No Strict Construction; Headings.  This Agreement has been prepared
jointly and shall not be strictly construed against either Party.  Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision.  The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

 

15.5        Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other, except that a Party may make such an assignment or transfer without the
other Party’s consent to Affiliates or to a successor to substantially all of
the business of such Party in the Co-Promotion Field to which this Agreement
relates, whether in a merger, sale of stock, sale of assets or other
transaction.  Any permitted successor or assignee of rights or obligations
hereunder shall, in writing to the other Party, expressly assume performance of
such rights or obligations.  Unless to an Affiliate, any assignment or transfer
of this Agreement must be done together with an assignment or transfer of the
Collaboration Agreement.  Any permitted assignment or transfer shall be binding
on the successors of the assigning Party.  Any assignment or attempted
assignment by either Party in violation of the terms of this Section 15.5 shall
be null, void and of no legal effect.

 

15.6        Performance by Affiliates.  Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates.  Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.  Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

25

--------------------------------------------------------------------------------


 

15.7        Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

15.8        Severability.  If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

15.9        No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

15.10      Independent Contractors.  Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

 

15.11      Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall be
binding upon the delivery by each Party of an executed signature page to the
other Party by facsimile transmission or by email in “portable document format”
(“.pdf”).  Such delivery will have the same effect as physical delivery of the
paper document bearing original signature.  If signature pages are so delivered
by facsimile transmission or by email as a .pdf, each Party shall also
immediately deliver an executed original counterpart of this Agreement to the
other Party by courier delivery service.

 

15.12      Construction.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders, and the word “or” is used in the
inclusive sense (and/or) .  The captions of this Agreement are for convenience
of reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The term “including” as used herein means “including, without
limiting the generality of any description preceding such term.”  References to
“Article,” “Section” or “Exhibit” are references to the numbered sections of
this Agreement and the exhibits attached to this Agreement, unless expressly
stated otherwise.

 

{Remainder of Page Intentionally Left Blank}

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

 

TAKEDA PHARMACEUTICALS U.S.A., INC.

AFFYMAX, INC.

 

 

 

 

By:

/s/ Douglas L. Cole

 

By:

/s/ John A. Orwin

 

 

 

 

 

Name:

Douglas L. Cole

 

Name:

John A. Orwin

 

 

 

 

 

Title:

President

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO U.S. CO-PROMOTION AGREEMENT

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

WORKING GROUPS

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

i

--------------------------------------------------------------------------------


 

Exhibit B

 

RESOURCE DEPLOYMENT

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

i

--------------------------------------------------------------------------------


 

Exhibit C

 

SUMMARY OF PEGINESATIDE COMMERCIAL AND MEDICAL AFFAIRS

ROLES AND RESPONSIBILITIES

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

i

--------------------------------------------------------------------------------


 

Exhibit D

 

CUSTOMER TARGET PLANS

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

PRODUCT TRADEMARK

 

“OMONTYS”

 

“HEMATIDE”

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Medical, Regulatory, Legal (“MRL”) Review Process

 

Unless otherwise mutually agreed by the Parties, the MRL review and approval of
promotional materials (individually, a “Promotional Piece”) will follow the
following process:

 

[ * ]

 

From time to time, the Parties may mutually agree in writing to change the MRL
review and approval process outlined above in order to meet then-current
business needs.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------